DETAILED CORRESPONDANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 March 2021 has been entered.
Claims 1-24 are pending.
Claims 12-17 remain withdrawn.
Accordingly, claims 1-11 and 18-24 are examined on the merits in the present office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-11 and 18-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Dependent claims are rejected for failing to overcome the deficiencies of the parent claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 reads on a method for increasing drought tolerance of a plant comprising expressing a heterologous Xa21 receptor kinase coding sequence. Claim 5 adds that the Xa21 coding region encodes SEQ ID NO: 2 “or an ortholog thereof”. However, this limitation fails to further limit the parent claim because of the recitation “or an ortholog” still encompasses any Xa21 coding sequence. Previously, the claim read that the coding region shares at least 85% identity with SEQ ID NO: 2, which did further limit the structure of the Xa21 coding sequence. However, now, the recitation to include any and all orthologs means that all Xa21 sequences are encompassed, which is the scope of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 18-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to methods for increasing drought tolerance in a plant comprising expressing in the plant a heterologous receptor kinase Xa21 coding sequence, wherein the coding sequence encodes an ortholog of SEQ ID NO: 2, or wherein the coding sequence shares 90% or 95% identity with SEQ ID NO: 1. 
The essential features of the claim are (i) any Xa21 sequence that confers drought tolerance, (ii) the Xa21 coding sequence being an “ortholog” of SEQ ID NO: 2, and (iii) the Xa21 coding sequence having 90% or 95% identity with SEQ ID NO: 1 and having the function of conferring drought tolerance.
The Applicant has neither described a representative number nor the features common the members of the genus necessary for function.
The Applicant describes introducing SEQ ID NO: 1 into rice plants and that said rice plants exhibit Xoo infection resistance and drought tolerance as compared to plants not comprising this specific Xa21 coding sequence – see Figures 2, 3A-3C, and 4A-4C. 
The Applicant does not describe any other Xa21 coding sequence that confers drought tolerance in a plant.  
The Applicant provides that the orthologs may be from any source, synthesized, or mutagenized, and there is no boundary regarding structural identity, domains required for 
There is no requirement that the modified SEQ ID NO: 1 (as encompassed by “ortholog” and “90%” and “95% identity) encode a polypeptide comprising SEQ ID NO: 1 or at least one with a high degree of identity that would permit one of skill in the art to recognize that the Applicant was in possession of such a broadly claimed genus. For example, “90%” identity to SEQ ID NO: 1 encompasses 307 nucleotide changes (additions/deletions/substitutions) in the 3078 bp long sequence. Just calculating substitutions – this would allow for as many as 307 amino acid changes in SEQ ID NO: 2, encompassing sequences that have 70% identity to the 1025 amino acid long polypeptide sequence. The Applicant has not described which domains or residues are critical in SEQ ID NO: 2 to retain the function of providing drought tolerance to the plant. 
The Applicant further teaches that expression of Xa21 under water stress in rice upregulates several drought-responsive genes (see Table 1). However, it does not appear as any of these sequences fall within the claimed structural scope of the claim. 
Furthermore, it is noted that Applicant’s data is limited to rice. 
The state of the art was such that it was unpredictable whether a given gene could provide tolerance to multiple stresses, even those of the “Xa” family. For example, Vemanna et al (2019) published 3 years after Applicant’s effective filing date states, “To date, no QTLs have been 
However, the Applicant has shown unexpectedly that SEQ ID NO: 2 (encoded by SEQ ID NO: 1) does in fact provide both Xoo infection resistance and tolerance under drought. 
However, neither the Applicant nor the state of the art provide a description of any “orthologs” or those sharing at least 90% identity to SEQ ID NO: 1 that provide both BB resistance and drought tolerance. Additionally, neither the Applicant nor the state of the art provide a description of the structure common to the members of the genus that are responsible for the claimed function. Therefore, neither a representative number of species nor required structure for the claimed function has been described.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is now is claimed." (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polynucleotides, and therefore conception is not achieved until reduction to practice has occurred or a description of the necessary and sufficient elements 
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class, where the specification provided only the single bovine sequence. 
Whether or not one of ordinary skill in the art could identify a sequence that is an Xa21 coding sequence, or an “ortholog” of SEQ ID NO: 2, or shares 90% identity with SEQ ID NO: 1 and then test the sequence for activity is immaterial to whether the description requirement is met. See AriadPharms., Inc. v. EliLilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010) (en banc) (citing Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997) (“The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.”). “One needs to show that one has truly invented the genus, i.e., that one has conceived an described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus.” AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc.,759 F.3d 1285, 1300 (Fed. Cir. 2014).
In summary, the specification fails to meet the written description requirement for the claimed genus because: (i) the specification fails to sufficiently describe the structural features that are required by members of the claimed genus as to establish a structure-function 
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed composition, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.  See Written Description guidelines provided in MPEP 2163.  
Given the claim breadth and lack of guidance as discussed above, the specification does not provide written description of the genus broadly claimed.  Accordingly, one skilled in the art would not have recognized Applicant to have been in possession of the claimed invention at the time of filing. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, and 18-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al (BMC Genomics. 2013) taken with the evidence of GenBank Accession . 
Regarding claim 1, the instant method requires “expressing a heterologous receptor kinase Xa21 coding region in the plant thereby overexpressing the Xa21 in the plant resulting in increased drought resistance in the plant”. The recitation “resulting in increased drought resistance” is the intended result of the “expressing” step and flows from the overexpression of the Xa21 sequence. Gao et al disclose making rice plants that express a heterologous polynucleotide encoding the rice Xa21 protein through a transgenic approach and backcrossing. To generate transgenic Xa21-overexpressing plants, rice plants were transformed with a construct comprising Xa21 via Agrobacterium-mediated transformation. Plants were selected at the T0, T1, and T2 generations by molecular and resistance analysis. Homozygous, single copy transgenic line, DXT, was selected from the T2 generation (pg. 5). To generate backcross progeny, Xa21 was introgressed into the parental line D62B using IRBB21 as the donor. Six backcrossing generations were made, which resulted in the generation of the line DXB, which homozygously comprised Xa21 and had an otherwise similar phenotype to the recurrent D62B parent (pg. 5). Therefore, while Gao is silent with respect to the drought phenotype, this is the intended result that flows from the overexpression of Xa21, which Gao et al disclose. 
Additionally, the IRBB21 Xa21 polynucleotide encodes a polypeptide sharing 100% identity with instant SEQ ID NO: 2, which is encoded by SEQ ID NO: 1 (see alignment in previous action). Therefore, the plants made by Gao et al express the protein encoded by instant SEQ ID NO: 1. The Applicant admits that the IRBB21 line (the original source for the Xa21 sequence) is drought tolerant ([01544]). Therefore, Gao’s plants would exhibit the intended 
Regarding claim 2, in the introgression DXB lines, the Xa21 sequence is under the control of its native promoter. Additionally, relative to D62B, the DXT and DXB plants express a “heterologous receptor kinase Xa21” as recited by the claims. Additionally, the transgenic DXT lines, Xa21 was under the control of its native promoter (pg. 12). 
Regarding claim 4, the native Xa21 promoter acts as a constitutive promoter under normal conditions in the absence of Xoo (as evidenced by Applicant’s admission, Specification pg. 13 [0077]). Additionally, the Applicant admits that under drought conditions, Xa21 is “activated”, i.e. inducible [00157].
Regarding claims 5-7, the IRBB21 Xa21 polynucleotide encodes a polypeptide sharing 100% identity with instant SEQ ID NO: 2. Gao et al do not specifically teach the nucleotide sequence utilized in the transgenic expression vector introduced into the DXT lines. Instant SEQ ID NO: 1 is cDNA of the native gene. As provided by GenBank Accession No U37133, the Xa21 gene from the rice IRBB21 strain shares 100% identity with the coding region (1-2677) instant SEQ ID NO: 1 and also comprises a region sharing 100% identity to positions 2678-3078 (see alignment below). The difference between the gene and the cDNA is that the cDNA has excised the natural intron (positions 2678-3517 of Accession). It is unclear whether the expression vector of Gao comprises cDNA (and therefore, SEQ ID NO: 1) or comprises the full, intact gene. However, regardless, when transcribed, the intron would naturally be excised, and therefore, prior to initiating translation, the plant would heterologously express an Xa21 coding sequence comprising SEQ ID NO: 1.  
Regarding claims 8-9 and 18, the Gao plants are rice, a monocot (pg. 5). 
has increased drought tolerance not that the plant is selected for increased drought tolerance. Again, Gao’s plants are selected for overexpressing Xa21 as compared to control plants and further for improved disease resistance (as resultant from the overexpression of Xa21). Therefore, while Gao is silent with respect to the drought tolerance trait, these plants would have this trait as they overexpress the same sequence as instantly claimed. See MPEP 2112. 
	Regarding claim 20, Gao’s plants are rice (throughout).
Regarding claim 21, the Xa21 is operably linked to a promoter. For the DXB lines, the Xa21 sequence is under the control of its native promoter. Additionally, the transgenic DXT lines, Xa21 was under the control of its native promoter (pg. 12). 
Regarding claim 22, the Applicant admits that under drought conditions, Xa21 is “activated”, i.e. inducible [00157] (also see [00166] and Figure 19, which provides that Xa21 is induced by drought).
Regarding claim 23, similar to claim 19, the instant claim does not require that the plant is selected under drought conditions; rather, the claim requires overexpressing the Xa21, which results in increased plant growth during moderate drought. This recitation of “resulting in increased plant growth during moderate drought” is an intended result and flows from the overexpression (as recited in the claim). As discussed, Gao et al disclose transforming rice plants to overexpress Xa21 that encodes instant SEQ ID NO: 2, which is shown by the Applicant to expresses a heterologous Xa21 coding region in a plant…resulting in increased plant growth under moderate drought. Again, there is no requirement that the plant actually be grown under moderate drought merely that the plant would exhibit this trait when grown under moderate drought. 
Regarding claim 24, similar to claim 23, the claim does not require that the plant be grown under any particular condition under which the traits are exhibited and selected for. Rather, the plant mere has one or more of these traits when grown under the appropriate condition. The claim actively recites the step of expressing a heterologous receptor kinase Xa21 coding region in the plant, and the recitation thereby overexpressing Xa21 in the plant resulting in the plants having one or more of… is a recitation of intended use and intended results that directly result from the overexpression of Xa21. As Gao discloses overexpressing Xa21 (encoding instant SEQ ID NO: 2), these plants would have the recited traits. 
	Accordingly, Gao et al anticipate the claimed invention. 

Claim(s) 1, 3-11, 18-21, 23, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ronald et al1 (US Patent 5,952,485; issued 14 September 1999).
Regarding claims 1 and 3-4, the instant method requires “expressing a heterologous receptor kinase Xa21 coding region in the plant thereby overexpressing the Xa21 in the plant resulting in increased drought resistance in the plant”. The recitation “resulting in increased drought resistance” is the intended result of the “expressing” step and flows from the overexpression of the Xa21 sequence. Ronald et al1 teach SEQ ID NO: 28, which shares 100% identity to instant SEQ ID NO: 1. Ronald et al further teaches operably linking a heterologous pathogen inducible promoter to the polynucleotide to produce pathogen-infection resistant 1 disclose overexpressing instant SEQ ID NO: 1 in a plant, these plants would have drought tolerance as instantly claimed.
Regarding claim 5, SEQ ID NO: 1 encodes SEQ ID NO: 2; and therefore, since SEQ ID NO: 28 shares 100% identity with instant SEQ ID NO: 1, it would encode a polypeptide comprising an amino acid sequence sharing 100% identity to SEQ ID NO: 2. 
Regarding claims 6-7, SEQ ID NO: 28 of Ronald et al1 shares 100% identity with instant SEQ ID NO: 1. 
Regarding claims 8-10 and 18, Ronald et al1 further discloses that transformation of monocots and dicots is routine and that any suitable plant cell may be utilized (col. 8, lns. 1-20; col. 9, lns. 26-28), including rice and corn (col. 8, lns. 51-56). Ronald discloses transforming onion plants with the pMOG1468 plasmid (Example 9).
Further regarding claim 10-11, the reference further teaches transforming dicots, including Arabidopsis thaliana, tomato, tobacco, and Brassica napus with expression vectors (see Examples 2, 3, and 5). 
Regarding claim 19, the instant claim recites that the “overexpression of Xa21 result[s] in increased drought tolerance”, which is an intended result and the inherent result of the overexpression. The plants of Ronald overexpress instant SEQ ID NO: 1, which is shown to provide increased drought tolerance. The instant claim further recites that the selected plant has increased drought tolerance not that the plant is selected for increased drought tolerance. Again, have this trait as they overexpress the same sequence as instantly claimed. See MPEP 2112. 
Regarding claim 20, Ronald et al1 specifically disclose that the plant is rice (col. 8, lns. 51-56).
Regarding claim 21, Ronald disclose discloses transforming onion plants with the pMOG1468 plasmid (Example 9), which comprises the 35S promoter (Example 7).
Regarding claim 23, similar to claim 19, the instant claim does not require that the plant is selected under drought conditions; rather, the claim requires overexpressing the Xa21, which results in increased plant growth during moderate drought. This recitation of “resulting in increased plant growth during moderate drought” is an intended result and flows from the overexpression (as recited in the claim). As discussed, Ronald et al1 disclose transforming rice plants to overexpress Xa21 that encodes instant SEQ ID NO: 2, which is shown by the Applicant to result in increased drought tolerance. Therefore, Ronald et al1 expresses a heterologous Xa21 coding region in a plant…resulting in increased plant growth under moderate drought. Again, there is no requirement that the plant actually be grown under moderate drought merely that the plant would exhibit this trait when grown under moderate drought. 
Regarding claim 24, similar to claim 23, the claim does not require that the plant be grown under any particular condition under which the traits are exhibited and selected for. Rather, the plant mere has one or more of these traits when grown under the appropriate condition. The claim actively recites the step of expressing a heterologous receptor kinase Xa21 coding region in the plant, and the recitation thereby overexpressing Xa21 in the plant resulting in the plants having one or more of… is a recitation of intended use and intended results that directly result from the overexpression of Xa21. As Ronald et al1 discloses overexpressing Xa21 comprising instant SEQ ID NO: 1, these plants would have the recited traits. 
	Accordingly, Ronald et al1 anticipate the claimed invention. 

Prior art to be made of Record
The following references are provided as being relevant to Applicant’s invention but are not relied upon in a rejection at this time:
Zhang et al. Overlap between Signaling Pathways Responsive to Xanthomonas oryzae pv. oryzae Infection and Drought Stress in Rice Introgression Line Revealed by RNA-Seq. Journal of Plant Growth Regul. 2016 (published online 14 September 2015). 35:345-356. Zhang et al teach the overlap and significant crosstalk between Xanthomonas oryzae pv. oryzae Infection and drought stress in rice, mainly that Xoo infection causes water stress in the plant, and Xoo resistant rice plants have receptor-like kinase proteins upregulated including those identifiable by GO:term kinase (pg. 350); suggest the presence of an integrated regulatory system associated with resistance for Xoo and drought stress (pg. 348); and because different stresses are most likely to occur in different seasons or occur simultaneously in the same season, a greater attempt has be made to develop rice ILs with tolerance to various stresses, including BB resistance and DT, and a number of such ILs have been obtained at International Rice Research Institute and in China. Additionally, Zhang et al teach that many components of the pathways responsive to Xoo infection and drought stress act in a similar manner (pg. 354).
Kumar et al. Leaf gas exchange physiology in rice genotypes infected with bacterial blight: An attempt to link photosynthesis with disease severity and rice yield. Australian Journal N of infected plants must be loss in gs. Previous reports showed that the simultaneous reduction of PN and gs in symptomatic leaves indicate a global water stress in plant. Pathogens like Xoo can move through vascular tissues of plants, enter the xylem vessels and then proliferate within the vessels causing water stress in host plants body enhancing resistance to hydraulic conductance down- regulation in gs and concurrently leads to reduction in PN (pg. 33). Reduced water conductance results in leaf moisture deficits and cause stomatal closure, The resistant genotype IRBB21 which maintained better gas exchange functions also exhibited greater seed filling and grain yield when compared to susceptible PB1 (pg. 38). 

Allowable Subject Matter
The prior art teaches crosstalk between the Xoo infection and drought pathways. However, the prior art also teaches that it is unpredictable whether a given Xa gene will be capable of providing both. In fact, even after filing, the state of the art questioned and failed to recognize any members that could provide protection against both stresses. Therefore, it is surprising and unexpected that Applicant’s sequence – SEQ ID NO: 2 – provides both. Therefore, should the Applicant amend the claims to limit the structure to an Xa21 coding region that encodes a polypeptide sharing at least 95% identity to SEQ ID NO: 2 and add a selection step requiring that the plant is selected for increased or enhanced drought tolerance as compared 
Additionally, it is suggested to cancel the non-elected product claims because even if amended as suggested would not be allowable over the prior art cited above in view of MPEP 2112. 

Conclusion
Claims 1-11 and 18-24 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY KATE BURAN whose telephone number is (571)270-5284.  The examiner can normally be reached on Monday-Friday 7:30am - 3:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Ashley K Buran/Primary Examiner, Art Unit 1662